Plaintiff in error, Frank Jones was convicted on a charge that he did feloniously keep a place in the town of Wilson, Carter county, with the intent and purpose then and there and therein of selling intoxicating liquors, and was sentenced to serve a term of one year in the penitentiary and to pay a fine of two hundred dollars. To reverse the judgment he appeals.
In the case of Proctor v. State, 15 Okla. Crim. 338,176 P. 771, the statute upon which this prosecution was based was held unconstitutional and void. For the reasons stated in that opinion, the judgment appealed from is reversed.